Citation Nr: 0018570	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  95-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which initially denied five claims for 
service connection as not well grounded.  In October 1997, 
the Board found all five claims not well grounded.  In 
November 1999, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's decision in 
part, vacating and remanding to the Board only a claim for 
service connection for temporomandibular joint dysfunction.  
The Court held that claims of entitlement to service 
connection for left nephrolithiasis, hypertension, chronic 
mastoiditis, malocclusion syndrome, and lumbar 
spondyloarthritis were not well grounded.  The Board's 
present remand to the RO is in response to the Court's order.  


REMAND

The November 1999 Court Order vacated and remanded the 
Board's October 1997 decision only with respect to the claim 
for temporomandibular joint dysfunction, specifically 
affirming the Board's denial of service connection for 
malocclusion syndrome on the basis that that claim was not 
well grounded.  The Court noted that the veteran's testimony 
as to injuries in a motor vehicle accident during service 
were presumed credible and thus constituted competent 
evidence, for the purpose of well-grounding the claim, of an 
in-service occurrence.  It also found that a physician 
opinion relating this medical disorder to a motor vehicle 
accident in service was competent medical evidence for the 
limited purpose of well groundedness.  

The veteran has contended that the TMJ dysfunction had its 
onset during service when he was involved in a truck accident 
as a passenger while delivering food to the field at Fort 
Gordon.  He stated that his injuries were to his back and 
head and that he still had scars in the area of his jaw.  He 
maintained that, following the accident, he had been taken to 
a private hospital in a community near Fort Gordon, Georgia, 
where he remained for two weeks before being released to the 
base hospital, from which he had been discharged the next 
day.  He was unable to remember the date of the accident, the 
name of the civilian hospital, or any details of the 
experience.  He later recalled that he had received therapy 
for his back between February and March 1968 right after the 
accident.  A private physician who had treated him shortly 
after discharge had died and his records had reportedly been 
destroyed.  

Because the claims file contains no reference to any motor 
vehicle accident or any traumatic injury during service and 
no mention of temporomandibular dysfunction or symptomatology 
thereof, a remand is required for evidence sufficient to 
enable the Board to make an informed decision.  To assist in 
the search for medical records, the RO should again ask the 
veteran for any details he may recall about the accident and 
for corroborating lay evidence from other military personnel, 
particularly the driver of the vehicle, who may have 
information.  The RO should also request the veteran's 
personnel records, line of duty determination, and morning 
reports from November 1967 through March 1968, the reported 
time frame of the incident.  Finally, the RO should ask the 
veteran whether he was treated during service or shortly 
thereafter by a private dentist, and, if so, these records 
should be obtained.  

Following receipt of the additional evidence, if any, the RO 
should evaluate the evidence and make a factual determination 
as to whether the evidence supports a finding that the 
reported automobile accident and succeeding hospitalization 
and treatment occurred during service.  Credibility and 
weight of the evidence is to be evaluated, and the 
appropriate evidentiary balancing is to be undertaken.  38 
U.S.C.A. § 5107(b) (West 1991).

Finally, the veteran should be scheduled for a current VA 
dental examination, to include complete review of the 
veteran's claims file, including service medical and clinical 
records.  

With the above considerations in mind, the Board REMANDS this 
case for the following actions:

1.  Ask the veteran again whether he can 
recall any details pertaining to the 
motor vehicle accident and his subsequent 
hospitalization, in particular, a closer 
approximation of the date, the name of 
the city in which the private hospital 
was located, whether the hospital was a 
community hospital or one affiliated with 
a particular religious denomination, and 
the names of any individuals, such as the 
driver of the truck, who may be able to 
corroborate the incident or provide 
further information.  

2.  If sufficient information is 
obtained, the RO should request a police 
accident report and any extant medical 
records pertaining to private 
hospitalization of the veteran following 
the accident, after securing appropriate 
releases from the veteran.  

3.  Request the veteran's service 
personnel records from the appropriate 
repository, to include any line of duty 
determination for a vehicle accident in 
which the veteran was involved in 1967 or 
1968.  Request morning reports for 
November 1967 through March 1968, unless 
the veteran provides more specific date 
information.  

4.  Query the veteran as to whether he 
had any private dental treatment during 
his time in service or during the two 
years after service and request that he 
obtain and present such records.  

5.  Obtain all current VA outpatient 
treatment or hospitalization records 
pertaining to the veteran from June 1998 
to the present.  

6.  Make a factual determination as to 
whether the reported automobile accident 
and succeeding hospitalization and 
treatment in service occurred.  
Credibility and weight of the evidence is 
to be evaluated, and the determination 
must be made using the appropriate 
evidentiary standard.  38 U.S.C.A. 
§ 5107(b) (West 1991).

7.  Schedule the veteran for a special VA 
dental examination to determine the 
etiology of his temporomandibular joint 
dysfunction.  Any indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is to review the claims file, 
including all service clinical and 
medical records, prior to conducting the 
examination.  The examiner is asked to 
state an opinion whether it is at least 
as likely as not that the veteran's 
temporomandibular joint dysfunction is 
attributable to any injury or disease in 
service.  The complete medical rationale 
and factual basis for the opinion is to 
be given.  The examination should be 
conducted regardless of whether 
additional treatment records are 
obtained.

When the requested development has been completed, the case 
should again be adjudicated by the RO.  If the determination 
is adverse to the veteran, issue a supplemental statement of 
the case to the veteran and his representative, allowing an 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board following appropriate 
appellate procedure.

The purpose of this REMAND is to obtain additional evidence.  
No action is required by the veteran until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate determination warranted pending completion of the 
requested development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


